Case 2:20-cv-08035-SVW-JPR Document 160-14 Filed 05/18/21 Page 1 of 11 Page ID
                                  #:3588




                       Exhibit 9
Case 2:20-cv-08035-SVW-JPR Document 160-14 Filed 05/18/21 Page 2 of 11 Page ID
                                  #:3589



  From:                           H. Liu
  Sent:                           Thursday, January 11, 2018 9:38 AM CST
  To:                             Jerry Wang (FF China)
  CC:                             Liu gmail Henry H.
  Subject:                        Re: [EXTERNAL] Fwd: TS
  Attachments:                    01112018FFHLTermSheet(CleanoverJW).docx, 01112018FFHLTermSheet(RLoverJW).docx


  Hi Jerry: Please find the attached. Best regards. Henry

  On Mon, Jan 1, 2018 at 11:10 PM, Jerry Wang (FF China) <Jerry.Wang@ff.com> wrote:

   Dear Mr. Liu,



   Happy New Year! Please refer to attachment comments based on our discussion and previous
   term sheet, please let me know your feedback and sincerely looking forward to partnership!



   Best regards,

   Jerry



   ___________________________




   Faraday Future



   Jerry Wang

   General Manager | Global Capital and Investment Banking



   e jerry.wang@ff.com

   c +1 201-354-7734 / +86 151-1690-3389

   a 18455 S Figueroa St, Gardena, CA 90248

   w www.ff.com



   FF Inc. email may include content, whether in the body of an email or in an attachment, that is intended to be privileged and confidential. Delivery of
   confidential material by email not does not diminish the confidential nature of such material. All persons who believe that they have erroneously received any FF
   Inc. email are requested to delete such email, including any attachments. Any non-business, personal use of FF Inc. email system is solely the responsibility of
   the sender, and none of the content of any such email is to be attributed to FF Inc. No one who receives an email purportedly from FF Inc. should rely on the




                                                                                                                                                                       HLIU003717
Case 2:20-cv-08035-SVW-JPR Document 160-14 Filed 05/18/21 Page 3 of 11 Page ID
                                  #:3590


   authenticity or completeness of that email, unless it is received directly from FF Inc.. No person is entitled to copy, forward or otherwise re-use any material
   contained in any FF Inc. email, without FF Inc.’s express written permission.




   All we do is for our earth, please consider the environment before printing out this email.




   From: H. Liu [mailto:henryliuesq@gmail.com]
   Sent: Wednesday, November 22, 2017 5:08 AM
   To: Jerry Wang (FF China) <Jerry.Wang@ff.com>
   Subject: [EXTERNAL] Fwd: TS




   Begin forwarded message:

        From: "H. Liu" <henryliuesq@gmail.com>
        Date: November 21, 2017 at 9:34:54 AM EST
        To: Jerry.Wang@ff.com
        Subject: TS

        Please find the attached. Best regards.




                                                                                                                                                                      HLIU003718
Case 2:20-cv-08035-SVW-JPR Document 160-14 Filed 05/18/21 Page 4 of 11 Page ID
                                  #:3591
Case 2:20-cv-08035-SVW-JPR Document 160-14 Filed 05/18/21 Page 5 of 11 Page ID
                                  #:3592
  Confidential & Privileged



                                 Employment AgreementTerm Sheet
                                          Between FF and HL
                                          (January __2, 2018)

  This Employment AgreementTerms Sheet (“AgreementTerms”) sets forth the terms and
  condition of employment of Henry L (“HL”) at FF Global Holdings Ltd .which owns 100% of such
  entities including, without limitation, , Faraday & Future Inc., LeSEE,, City Sky Limited, d/b/a
  Faraday, and Faraday owned LeSEE (“FF”). These Terms (“Terms”) supersedes and replaces any
  and all previous agreements between the parties. If any provision of these Terms is ineffective
  in whole or in part, the remainder of the Terms shall remain effective. The Terms shall be
  constructed in accordance with and governed by the laws of the State of California without
  regard to otherwise governing principles of conflicts of law.

  Position & Duties:
  FF shall appoint HL Senior Board Member of FF Global Board; Global President, and
  concurrently the Global General Counsel at HL’s choice, and the Global Senior Advisor of FF,
  directly reporting to FF’s Chairman and CEO. FF shall give HL adequate authority and support in
  performing his duties. HL’s duties and responsibilities shall be commensurate with such
  positions, and subject to typical exceptions for serving on other civic/charitable/corporate
  boards with no direct conflict of interest with FF and for managing personal investments.

  Term:
  HL shall commence as soon as practical and expects to be no later than February 1January 15,
  2018, based on agreed Terms. FF shall guarantee HL’s employment and base salaries as
  provided in the Terms for five years. Thereafter such employment shall continue until
  terminated by either party, upon 90 days advance notice, pursuant to the Terms.

  Base Salaries:
  FF shall payguarantee in paying HL a minimum annual base salary of $1,000,000.00, in semi-
  monthly (bi-weekly) installments, for five years. The amount reflects HL’s current annual base
  pay amount. If HL is terminated for any reason during the five year term he will be entitled to
  receive any remaining portion of the five years of base salaries not yet paid in a lump sum. Base
  salary will be reviewed on an annual basis for increases in accordance with the review process
  for senior level executives of FF.

  Signing Bonus:
  FF shall payadvance HL a signing bonus of $3,00250,000.00, including partially equivalence of
  benefits (housing, transportation etc.), for his job switch loss payable in five equal installments,
                                                   1




                                                                                                         HLIU003722
Case 2:20-cv-08035-SVW-JPR Document 160-14 Filed 05/18/21 Page 6 of 11 Page ID
                                  #:3593
  Confidential & Privileged

  with the first installment paid upon the signing of the Agreement and each of the remaining
  installments paid at each of the following four anniversary of HL’s start of employment at FF and
  paid in lump sum in the event of an early termination during the five year guaranteed
  employment term.

  Bonus Opportunity:
  FF shall award HL annual bonus based on annual review. FF shall give HL access to special
  Bonus based on a percentage of overall transactions, after successful financing including
  equity financing , China Joint Venture, and other special projects and important tasks, etc., in
  which HL plays one of the leading roles of the project group and makes substantial
  contributions.

  Equity Grants:
  FF shall entitle HL to FF’s long-term and short-term incentives. FF shall grant HL at nominimum
  cost required by law and outright, 2% of FF’s total equity shares determined on a fully diluted
  and converted basispre Series A dilution, , namely 20,000,000.00 equity shares representing 2%
  of the total and all of 1,000,000,000 equity shares of FF pre Series A , as FF has represented and
  warranted, with standard vesting schedule and adequate consideration of tax benefits
  available to HL. Any and all of the remaining unvested portion of such 2% of the total shares
  shall become immediately and fully vested to HL upon any early termination of HL’s
  employment with FF within the guaranteed employment term with FF. In the event that HL’s
  employment is terminated HL can cause FF to repurchase his such shares and rights at no less
  than market value. FF shall reimburse HL and provide HL with financing assistances with regard
  to any additional costs that HL may incur in connection with the equity grants. FF has
  represented that there are no multiple classes of shares with different rights and values.

  Benefits/PTO:
  FF shall entitle HL to participate in all benefit plans and programs at the same level with all
  senior level executives of FF, including, without limitation, corporate housing, transportation,
  retirement, welfare, vacation and PTO, insurances including health, life, and D&O. FF shall
  honor and adopt all employee and executive friendly best practices in favor of HL as a valued
  senior executive of FF, with regard to severance payments, change of control, parachute
  payments, tax treatments and any other customary executive compensation provisions. HL is
  entitled to indemnification from FF on terms no less than any other executives and employees.


  Relocation:
  At the request of FF, HL shall relocate from New York to Los Angeles. FF shall pay for all HL’s
  relocation costs and expenses as a senior executive, including, without limitation, family house-
  hunting trips, moving and storage of household goods, settling in allowances, interim living,
                                                   2




                                                                                                       HLIU003723
Case 2:20-cv-08035-SVW-JPR Document 160-14 Filed 05/18/21 Page 7 of 11 Page ID
                                  #:3594
  Confidential & Privileged

  expenses in selling and buying a residence, and house sales assistance including guaranteed buy
  out of his residence.


  Survivor Benefits:
  HL is entitled to death benefits if he dies during the five year term and during his employment
  at FF, including two year of base salary for his surviving spouse and children. Upon his death all
  his equity interests become fully vested and will pass to his surviving spouse and his children.




  Signed by,                                           Signed by,



  Signature:                                           Signature:
  For & on behalf of Faraday                           Henry L
  Position:                                            Printed Name:
  Printed Name:

  Date:                                                Date:




                                                  3




                                                                                                       HLIU003724
Case 2:20-cv-08035-SVW-JPR Document 160-14 Filed 05/18/21 Page 8 of 11 Page ID
                                  #:3595
Case 2:20-cv-08035-SVW-JPR Document 160-14 Filed 05/18/21 Page 9 of 11 Page ID
                                  #:3596
  Confidential & Privileged



                                       Employment Agreement
                                         Between FF and HL
                                          (January __, 2018)

  This Employment Agreement (“Agreement”) sets forth the terms and condition of employment
  of Henry L (“HL”) at FF Global Holdings Ltd which owns 100% of such entities including, without
  limitation, Faraday & Future Inc., LeSEE, City Sky Limited, d/b/a Faraday (“FF”). These Terms
  (“Terms”) supersede and replace any and all previous agreements between the parties. If any
  provision of these Terms is ineffective in whole or in part, the remainder of the Terms shall
  remain effective. The Terms shall be constructed in accordance with and governed by the laws
  of the State of California without regard to otherwise governing principles of conflicts of law.

  Position & Duties:
  FF shall appoint HL Senior Board Member of FF Global Board; Global President, and
  concurrently the Global General Counsel at HL’s choice, and the Global Senior Advisor of FF,
  directly reporting to FF’s CEO. FF shall give HL adequate authority and support in performing his
  duties. HL’s duties and responsibilities shall be commensurate with such positions, and subject
  to typical exceptions for serving on other civic/charitable/corporate boards with no direct
  conflict of interest with FF and for managing personal investments.

  Term:
  HL shall commence as soon as practical and expects to be no later than February 1, 2018,
  based on agreed Terms. FF shall guarantee HL’s employment and base salaries as provided in
  the Terms for five years. Thereafter such employment shall continue until terminated by
  either party, upon 90 days advance notice, pursuant to the Terms.

  Base Salaries:
  FF shall pay HL a minimum annual base salary of $1,000,000.00, in semi-monthly (bi-weekly)
  installments, for five years. If HL is terminated for any reason during the five year term he will
  be entitled to receive any remaining portion of the five years of base salaries not yet paid in a
  lump sum. Base salary will be reviewed on an annual basis for increases in accordance with the
  review process for senior level executives of FF.

  Signing Bonus:
  FF shall pay HL a signing bonus of $3,000,000.00, payable in five equal installments, with the first
  installment paid upon the signing of the Agreement and each of the remaining installments paid
  at each of the following four anniversary of HL’s start of employment at FF and paid in lump sum
  in the event of an early termination during the five year guaranteed employment term.
                                                   1




                                                                                                       HLIU003719
Case 2:20-cv-08035-SVW-JPR Document 160-14 Filed 05/18/21 Page 10 of 11 Page ID
                                   #:3597
  Confidential & Privileged



  Bonus Opportunity:
  FF shall award HL annual bonus based on annual review. FF shall give HL access to special
  Bonus based on a percentage of overall transactions, after successful financing including
  equity financing, China Joint Venture, and other special projects and important tasks, etc., in
  which HL plays one of the leading roles of the project group and makes substantial
  contributions.

  Equity Grants:
  FF shall entitle HL to FF’s long-term and short-term incentives. FF shall grant HL at no cost and
  outright, 2% of FF’s total equity shares determined on a fully diluted and converted basis,
  namely 20,000,000.00 equity shares representing 2% of the total and all of 1,000,000,000
  equity shares of FF as FF has represented and warranted, with standard vesting schedule and
  adequate consideration of tax benefits available to HL. Any and all of the remaining unvested
  portion of such 2% of the total shares shall become immediately and fully vested to HL upon
  any early termination of HL’s employment with FF within the guaranteed employment term
  with FF. In the event that HL’s employment is terminated HL can cause FF to repurchase his
  such shares and rights at no less than market value. FF shall reimburse HL and provide HL with
  financing assistances with regard to any additional costs that HL may incur in connection with
  the equity grants. FF has represented that there are no multiple classes of shares with different
  rights and values.

  Benefits/PTO:
  FF shall entitle HL to participate in all benefit plans and programs at the same level with all
  senior level executives of FF, including, without limitation, corporate housing, transportation,
  retirement, welfare, vacation and PTO, insurances including health, life, and D&O. FF shall
  honor and adopt all employee and executive friendly best practices in favor of HL as a valued
  senior executive of FF, with regard to severance payments, change of control, parachute
  payments, tax treatments and any other customary executive compensation provisions. HL is
  entitled to indemnification from FF on terms no less than any other executives and employees.


  Relocation:
  At the request of FF, HL shall relocate from New York to Los Angeles. FF shall pay for all HL’s
  relocation costs and expenses as a senior executive, including, without limitation, family house-
  hunting trips, moving and storage of household goods, settling in allowances, interim living,
  expenses in selling and buying a residence, and house sales assistance including guaranteed buy
  out of his residence.


                                                  2




                                                                                                      HLIU003720
Case 2:20-cv-08035-SVW-JPR Document 160-14 Filed 05/18/21 Page 11 of 11 Page ID
                                   #:3598
  Confidential & Privileged

  Survivor Benefits:
  HL is entitled to death benefits if he dies during the five year term and during his employment
  at FF, including two year of base salary for his surviving spouse and children. Upon his death all
  his equity interests become fully vested and will pass to his surviving spouse and his children.




  Signed by,                                           Signed by,



  Signature:                                           Signature:
  For & on behalf of Faraday                           Henry L
  Position:                                            Printed Name:
  Printed Name:

  Date:                                                Date:




                                                  3




                                                                                                       HLIU003721
